Citation Nr: 0711878	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  03-07 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service-connected diabetes 
mellitus, type II. 

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  He served in the Republic of Vietnam from September 2, 
1970 to August 4, 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, wherein the RO denied the 
claims on appeal.  The veteran filed a timely substantive 
appeal of the September 2002 rating action to the Board. 

The Board notes that by a July 1997 rating action, the RO 
denied service connection for PTSD.  The veteran was informed 
of the RO's decision that same month.  In July 1997, the RO 
received the veteran's Notice of Disagreement.  A Statement 
of the Case addressing the issue of entitlement to service 
connection for PTSD was issued in late July 1997.  In August 
1997, the veteran gave testimony on his claim for service 
connection for PTSD.  A copy of the hearing transcript has 
been associated with the claims files.  Since the August 1997 
hearing has been reduced to writing, the Board accepts it as 
a timely substantive appeal with regard to the issue of 
entitlement to service connection for PTSD.  See Tomlin v. 
Brown, 5 Vet. App. 355 (1993).  Thus, the claim will be 
adjudicated on a de novo basis.  

On February 12, 2007, the veteran failed to report for a 
hearing to be conducted by a hearing officer at the RO in 
Huntington, West Virginia.  Thus, the request for a hearing 
is deemed withdrawn and the Board will continue with the 
appeal.  See 38 C.F.R. § 20.704(d) (2006).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent evidence relating current hearing loss 
to a disease or injury in service, including to the service 
connected diabetes mellitus.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active service, and is not proximately due to 
or the result of his service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5013A, 5107 (West. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.385 (2006); 71 
Fed. Reg. 52,747 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

VCAA notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
38 U.S.C.A. § 5103(a) (West 2002); Pellegrini v. Principi, 18 
Vet. App. 112 (2004); 38 C.F.R. § 3.159(b) (2006). 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess v. Nicholson, 19 Vet App 473 (2006).

The RO provided VCAA notice to the veteran in a July 2006 
letter.  The July 2006 letter provided notice of the evidence 
necessary to substantiate his claim for service connection 
for bilateral hearing loss, to include as secondary to 
service-connected diabetes mellitus.  The letter also advised 
the veteran of what evidence he was responsible for providing 
and what evidence VA would undertake to obtain, and told him 
to advise VA of any evidence or information he wanted that 
agency to obtain for him, and invited him to send the 
evidence itself.  He was thereby advised to submit relevant 
evidence in his possession.  The letter also contained notice 
as to ratings and effective dates.

The notice was provided after the initial rating, but the 
timing deficiency was cured by readjudication of the claim 
after the notice was given.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Regarding VA's duty to assist the veteran, all pertinent and 
identified records have been obtained.  

The veteran's spouse has maintained that VA is obliged to 
provide the appellant with a VA audiological examination to 
determine the etiology of any currently diagnosed bilateral 
hearing loss.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case, the veteran has not reported a continuity of 
symptomatology since service, and there is no competent 
opinion otherwise linking current hearing loss to service.  
The veteran's main contention is that the hearing loss is 
secondary to service connected diabetes mellitus, but there 
is no competent opinion relating current hearing loss to the 
service connected disease.  Hence an examination is not 
required.

II.  Service Connection Laws and Regulations

General Criteria

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as sensorineural hearing loss (as a disease of 
the central nervous system), which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service. This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 
2002); 38 C.F.R. 3.307, 3.309 (2006).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Under 38 C.F.R. § 3.310(a), compensation is payable for any 
additional impairment of earning capacity resulting from an 
already service-connected disability, regardless of whether  
the additional impairment is itself a separate disease or 
injury caused by the service-connected disability, shall be 
service-connected.  Thus, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice- connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 
71 Fed. Reg. 52,747.

Hearing Loss Criteria

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.

III.  Analysis 

The veteran contends that he has bilateral hearing loss as 
result of service-connected diabetes mellitus. 

Service medical records include a May 1969 service entrance 
report that contains audiometric findings reflecting that the 
veteran did not have hearing loss disability for VA 
compensation purposes in accordance with 38 C.F.R. § 3.385 
(2006).  In the Physician's Summary section of a May 1969 
Report of Medical History, the examiner noted that the 
veteran had had hearing loss three months previously.  In 
January 1970, the veteran received treatment for otitis 
media.  An August 1971 service discharge examination report 
shows the veteran's hearing ability was 15/15, per the 
whispered voice and spoken voice hearing tests.

Post-service private and VA medical evidence, dating from 
February 1997 to March 2003, is devoid of any audiological 
findings demonstrating that the veteran currently suffers 
from a hearing loss disability for VA benefit purposes.  In 
this regard, he does not have hearing loss in of 40 decibels 
in any of the frequencies, he does not have three frequencies 
in which his scores are 26 decibels or greater, and his 
scores on the Maryland CNC Test are not less than 94 percent. 
There is no other competent evidence of record showing 
current hearing loss for VA purposes.  Without a showing of 
current hearing loss disability for VA purposes, there is no 
basis for granting the benefit sought.

There is no contention or evidence that current hearing loss 
is a direct result of a disease or injury in service.  
Service connection would therefore not be warranted on a 
direct basis.

Because there is no evidence of hearing loss in service or 
for many years thereafter, service connection would not be 
warranted on a presumptive basis.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.309, 3.307(a).

While the veteran is competent to report current symptoms of 
hearing loss, he is not competent to opine that the hearing 
loss is related to the service connected diabetes mellitus.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A secondary 
service connection claim requires medical evidence to connect 
the asserted secondary condition to the service-connected 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); 
Velez v. West, 10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Because there is no competent medical evidence linking 
current hearing loss to diabetes mellitus, the claim based on 
secondary service connection also fails.

As just discussed the preponderance of the evidence is 
against the claim.  Reasonable doubt does not arise, and the 
claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for bilateral hearing loss, to include as 
secondary to service-connected diabetes mellitus is denied. 


REMAND

The crux of the veteran's claim for service connection for 
PTSD hinges on whether there is medical evidence of a current 
diagnosis of PTSD.  38 C.F.R. § 3.304(f)(2006).  

Evidence against the veteran's claim, includes an August 2002 
VA PTSD examination, in which a social worker concluded that 
the veteran did not meet the criteria for a diagnosis of 
PTSD.  The VA social worker determined that the veteran's 
primary diagnosis was major depressive disorder (MDD).  The 
VA social worker's diagnosis is buttressed by VA outpatient 
notes, dated from August 2002 to February 2003, which contain 
diagnoses of MDD.  On the other hand, outpatient treatment 
records dated before and after the August 2002, opinion 
includes assessments of PTSD.  In September 1997, a social 
worker at a Vet Center diagnosed PTSD attributable to Vietnam 
stressors.

There is no evidence that the VA social worker's August 2002 
examination report, was reviewed and signed by a physician, 
as is required by VA Adjudication Manual, M21-1, Part III, 
Subpart iv, Chapter 3, Section D (December 13, 2005).

A VA examination, by competent mental health professionals is 
needed to resolve the conflict in the record. 

The veteran has reported receiving treatment for PTSD from 
the VA Medical Center in Huntington, West Virginia beginning 
in 1995 and, more recently, from the Vet Center in 
Louisville, Kentucky.  While VA outpatient reports, dated 
from June 2001 to February 2003, from the VAMC Huntington, 
West Virginia have been associated with the claims files, 
treatment records prior to that time are absent.  In 
addition, treatment records from the Vet Center in 
Louisville, Kentucky have not been obtained and associated 
with the claims files.  Records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As the treatment records from the 
aforementioned VA facilities might contain evidence that is 
relevant to the instant claim on appeal, they should be 
secured on remand to the RO/AMC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all clinical 
records documenting the veteran's 
reported treatment for PTSD at the VAMC 
in Huntington, West Virginia, prior to 
June 2001, and subsequent to February 
2003.  In addition, secure all 
treatment reports pertaining to the 
veteran from the Vet Center in 
Louisville, Kentucky.
    
2.  Then schedule the veteran for a VA 
psychiatric examination in order to 
determine whether the veteran meets the 
criteria for a diagnosis of PTSD.  If 
feasible the examination should be 
conducted by a psychiatrist.

A diagnosis of PTSD under the DSM-IV 
criteria should be made or ruled out.  
If PTSD is diagnosed, the examiner 
should identify the specific 
stressor(s) supporting the diagnosis.  
If PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  

3.  Then re-adjudicate the claim for 
service connection for PTSD.  If the 
claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


